Citation Nr: 0108287	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  99-13 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the veteran timely perfected an appeal of an August 
1997 rating action that denied his attempt to reopen a claim 
for service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from October 1951 to 
August 1953.  

This appeal arises from a March 1999 decision that determined 
that the veteran had failed to timely perfect an appeal with 
respect to an August 1997 decision that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a back disability.  The veteran perfected his 
appeal on the timeliness question in July 1999, and in 
February 2001, he appeared at a hearing conducted by the 
undersigned at the Regional Office (RO) in Nashville, TN.  
Thereafter, a transcript of this hearing was prepared and the 
case was transferred to the Board of Veterans' Appeals 
(Board) in Washington, DC.  

In addition to the foregoing, the Board notes that at the 
February 2001 hearing, the veteran submitted additional 
medical evidence that addresses his underlying claim for 
service connection for a back disability.  (These medical 
records include an opinion linking the veteran's current back 
disability to his service.)  This issue, however, is not 
currently before the Board.  Therefore, this submission of 
evidence may be considered a new attempt by the veteran to 
reopen his previously denied. claim.  As the Board does not 
have jurisdiction over that matter, it is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  By a rating action dated in August 1997, the RO denied 
the veteran's attempt to reopen a claim for service 
connection for a back disability. 

2.  The veteran was informed of the August 1997 decision, and 
of his appellate rights, in a letter addressed to him in 
September 1997.

3.  In a letter received at the RO in February 1998, the 
veteran expressed his disagreement with the RO's August 1997 
rating action.  

4.  Under cover of a letter dated July 13, 1998, the RO 
issued the veteran a statement of the case with respect to 
his attempt to reopen his claim for service connection for 
back disability.

5.  The veteran did not file a substantive appeal within 60 
days from the date of the statement of the case, or within 
one year of the notification of the decision entered in the 
pertinent rating action.  


CONCLUSION OF LAW

The veteran did not timely perfect an appeal with respect to 
the August 1997 rating action that denied his attempt to 
reopen a claim for service connection for a back disorder.  
38 U.S.C.A. § § 7105(d)(3), 7108 (West 1991); 38 C.F.R. 
§ § 20.202, 20.302 (a), (b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case the record shows that in an August 1996 decision 
by the Board, service connection for a back disorder was 
denied.  In August 1997, the veteran submitted to the RO 
records from a private medical center which were construed as 
an attempt to reopen the veteran's service connection claim.  
In an August 1997 rating action, the veteran's attempt to 
reopen his claim was denied.  The veteran was provided 
written notification of this decision and informed of his 
appellate rights in a September 1997 letter mailed to his 
then current address of record.  In January 1998, the RO 
received from the veteran a written notice of disagreement 
with its decision, and on July 13, 1998, the RO issued a 
statement of the case to the veteran concerning this issue.  
This document was mailed to the veteran's address of record, 
and, in an enclosure letter, he was advised that to complete 
his appeal he must file a formal appeal.  A VA Form 9 (Appeal 
to Board of Veterans' Appeals), which the veteran was advised 
could be used to complete the appeal was enclosed.  In 
October 1998, (specifically October 28), the RO received a 
letter from the veteran in which he indicated that he had not 
heard anything from the RO concerning his appeal, and he 
inquired about a hearing to discuss his case.  It is observed 
from this letter that the veteran's return address was the 
same as the address to which the notice of the August 1997 
rating action and statement of the case were sent.  In 
December 1998, the RO wrote to the veteran in reply to his 
October 1998 correspondence.  This letter read in pertinent 
part as follows:  

On July 13, 1998, we sent you a Statement of the 
Case (SOC) that explained the reasons for our 
decision and outlined the guidelines set forth by 
Federal law and regulation that we are required to 
follow in making our determinations.  

Before we can further proceed with our appeal, you 
must return the VA Form 9, Appeal to the Board of 
Veterans' Appeals, that was attached to the SOC 
document.  In the event you did not received this 
form we have enclosed another VA Form 9 for you to 
complete.  

You should return this form to our office as soon 
as possible, perferably (sic) within the next 60 
days.  

On January 8, 1999, the RO received a VA Form 9 from the 
veteran, on which he wrote that he had not received the SOC 
mentioned in the RO's letter.  In March 1999, the RO advised 
the veteran that his substantive appeal regarding its August 
1997 rating decision was untimely.  This appeal then ensued.  

An appeal consists of a timely notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely substantive appeal.  A substantive appeal 
shall be filed within 60 days from the date of mailing of the 
statement of the case, or within the remainder of the one-
year period from the date of mailing of the notification of 
the initial review and determination being appealed, 
whichever period ends later.  The date of mailing of the 
statement of the case will presumed to be the same as the 
date of the statement of the case and the date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.202, 20.302(a), (b).  

Under the facts set out above, the veteran had until 
September 13, 1998, to file a timely substantive appeal with 
respect to the RO's August 1997 rating action.  The veteran's 
substantive appeal (his VA Form 9), was received in January 
1999.  This is clearly in excess 60 days from the date of 
mailing of the statement of the case, as well as more than 
one year from the date of notification of the pertinent 
rating action.  

The Board notes that a veteran may request an extension of 
the 60 day period for filing a substantive appeal for good 
cause.  The request for such an extension should be in 
writing and must be made prior to the expiration of the time 
limit for filing the substantive appeal.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § § 20.202, 20.303.  Review of the 
claims file discloses no evidence that the veteran requested 
such an extension.  His October 1998 letter did not express a 
desire for an extension of time within which to file a 
substantive appeal, and even if it had, the request would 
have been beyond the expiration of the time limit for filing 
a substantive appeal in this case.  

In addition, it is noted that the veteran has not alleged 
that the statement of the case was not properly mailed him in 
the usual course of business.  Rather, he asserts he did not 
receive it because of poor mail service in the area in which 
he lives.  This, of course, is simply evidence of non-receipt 
of the document, and while it may raise an inference that the 
statement of the case was not mailed, it is not the type of 
clear evidence that would rebut the presumption of regularity 
of the RO's administrative process to have properly mailed 
the statement of the case to the veteran's address of record, 
on the date of the statement of the case itself.  See Ashley 
v. Derwinski, 2 Vet.App. 307 (1992).   

In any event, the record satisfactorily shows that the VA, in 
its usual course of business, took the required steps to 
notify the veteran at his address of record of the need to 
submit a timely substantive appeal.  This notification was 
not returned as undeliverable.  Thus, there is no evidence of 
a failure on the part of the VA, and there is no basis to 
accept an untimely substantive appeal for which a claim for 
extension was not made during the appeal period.  

When an appellant fails to complete an appeal within the 
required time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeliness standards for 
filing appeals to the Board are prescribed by law.  These 
requirements are stated specifically in 38 U.S.C.A. § 7105, 
and, under the provisions of 38 U.S.C.A. § 7108, if there is 
a failure to meet these requirements, "An application for 
review on appeal shall not be entertained."  Furthermore, 
the United States Court of Appeals for Veterans Claims, after 
acknowledging that the timeliness standards are clear and 
unambiguous, has held that in the absence of a timely 
substantive appeal the proper action for the Board is to 
dismiss the claim.  Roy v. Brown, 5 Vet.App. 554 (1993).  In 
the case now before the Board, the veteran clearly did not 
timely file a substantive appeal with respect to decision 
that new and material evidence had not been submitted to 
reopen his claim for service connection for a back 
disability.  Therefore, the Board lacks jurisdiction with 
respect to this claim and that claim may be dismissed.  

In reaching this decision, the Board notes that the December 
1998 letter sent to the veteran by the RO, (in which he was 
again advised of the need to submit a VA Form 9 to perfect an 
appeal, was provided another copy of it, and asked to return 
it as soon as possible), suggests that the veteran may have 
been granted an additional amount of time within which to 
submit his substantive appeal.  As set forth above, however, 
the Board's jurisdiction to entertain an appeal is not 
obtained on a case by case basis as determined by the RO.  
Rather, its jurisdiction is derived from the relevant statute 
and implementing regulations, as previously cited.  This 
letter was sent long after the time within which to perfect 
an appeal of the subject rating action had expired, and 
although it is unfortunate that the RO may have implied that 
the veteran's appeal remained active when it was not, the RO 
may not be understood to have extended the time within which 
to perfect an appeal.  That time is set by law and 
regulation, and in this case, that time had already expired 
some three months earlier.  

Finally, the Board observes that during the pendency of this 
appeal the Veterans Claims Assistance Act of 2000 was 
enacted, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law addresses notification requirements of the VA, and its 
duty to assist claimants in the development of claims.  The 
present appeal, however, is essentially a question of the 
correct application of pertinent law to undisputed facts.  As 
such, the matter of additional development does not arise.  
Likewise, it is clear that the veteran was given notice of 
the pertinent law in this case by means of the May 1999 
statement of the case, addressing the question of his timely 
appeal.  Under these circumstances, any requirements of the 
Veterans Claims Assistance Act of 2000, have been satisfied, 
and a remand of this matter to the RO for their consideration 
of the implications of that new law to this case is not 
warranted.


ORDER

The appeal of whether the veteran timely perfect an appeal of 
an August 1997 rating action that denied his attempt to 
reopen a claim for service connection for a back disorder, is 
denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals




 

